DETAILED ACTION
This Office Action is responsive to the reply filed on October 9, 2020. Claims 1-20 are now canceled. New Claims 21-35 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed 10/19/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The copy of Non-Patent Literature Document Cite No. 5 (Hill and Peterson) is not legible. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 21 is objected to because of the following informalities:  “operating gas turbine engine” appears in error for -- operating a gas turbine engine --.  
Claim 33 is objected to because “the gearbox reduction ratio GT” appears in error for -- the reduction ratio GR --. Appropriate correction is required.










Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 21, the recitation “the air at the fan face” in its first instance lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 21, the recitation “T0 is average stagnation temperature of the air at the fan face in Kelvin” renders the claim indefinite. Applicant asserts that average stagnation temperature refers to an average of spatially distributed values (10/09/2020 Remarks; hereinafter ‘Remarks’). Taking this assertion into consideration, it is still not clear in view of the specification if average stagnation temperature of the air at the fan face as claimed requires: (i) an average of spatially distributed valves across the entirety of the fan face (i.e., of all the air at the fan face); or (ii) an average of a spatially distributed valves across at least a portion of the fan face (i.e., of some of the air at the fan face); e.g., an average of valves near a root of the fan at the leading edge). Notably, the disclosure as-filed is silent regarding the manner in which average stagnation temperature is to be determined. On its face, average stagnation temperature of the air at the fan face, where the average is of spatially distributed values, would seem to suggest (i) above, to one of ordinary skill. However, Applicant’s Remarks and 10/09/2020 amendment seem to suggest scenario (ii). See Remarks at  p. 6 and claims 28-29 (with respect to the similar use of “mean” with respect to portions of flow at the fan exit). A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). The limitation is thereby construed as “T0 is a stagnation temperature of air at the fan face in Kelvin”. 
As to Claim 21, the recitation “P0 is average stagnation pressure of the air at the fan face in Pa” renders the claim indefinite. Applicant asserts that average stagnation pressure refers to an average of spatially distributed values (10/09/2020 Remarks). Taking this assertion into consideration, it is still not clear in view of the specification if average stagnation pressure of the air at the fan face as claimed requires: (i) an average of spatially distributed valves across the entirety of the fan face (i.e., of all the air at the fan face); or (ii) an average of a spatially distributed valves across only a portion of the fan face (i.e., of some of the air at the fan face); e.g., an average of valves near a root of the fan average stagnation pressure is to be determined. On its face, average stagnation pressure of the air at the fan face, where the average is of spatially distributed values, would seem to suggest (i) above, to one of ordinary skill. However, Applicant’s Remarks and 10/09/2020 amendment seem to suggest scenario (ii). See Remarks at  p. 6 and claims 28-29 (with respect to the similar use of “mean” with respect to portions of flow at the fan exit). A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). The limitation is thereby construed as “P0 is a stagnation pressure of the air at the fan face in Pa”.
As to Claims 22-35, the claims depend directly or indirectly from canceled claim 1. Accordingly, the scope of the claims cannot be ascertained and the claims are indefinite. 
As to Claims 27-29, the recitations of “mean total pressure” renders the claim indefinite. Applicant asserts that mean total pressure refers to an average of spatially distributed values (Remarks at p. 6). Taking this assertion into consideration, it is still not clear in view of the specification if mean total pressure as claimed requires: (i) an average of spatially distributed valves across the entirety of the fan exit or fan inlet (i.e., of all the air at the fan exit / fan inlet); or (ii) an average of a spatially distributed valves across only a portion of the fan exit or fan inlet (i.e., of some of the air at the fan exit / fan inlet). Notably, the disclosure as-filed is silent regarding the manner in which mean total pressure is to be determined. On its face, mean total pressure, where the mean is of spatially distributed values, would seem to suggest (i) above. However, Applicant’s Remarks and 10/09/2020 amendment seem to suggest scenario (ii). See Remarks at p. 6. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). 
As to Claim 29, “the flow at the fan exit that subsequently flows through the bypass duct and “the mean total pressure of the flow at the fan exist that subsequently flows through the bypass duct” lack sufficient antecedent basis and render the claim indefinite.  


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 22-35 do not depend from a claim previously set forth and are rejected as incomplete. Claims 22-35 depend from canceled Claim 1, and thus do not contain a reference to a claim previously set forth. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. See MPEP 608.01(n) V. 

Claims 22-35 have not been further treated on the merits
Because Claims 22-35 depend from canceled claim 1 they have not been further treated on the merits.. A determination of obviousness would require speculation as to the scope of the claims. See In re Steele, 305 F.2d 859, 862—63 (CCPA 1962) (holding that the Board erred in affirming a rejection of indefinite claims under 35 U.S.C. § 103(a), because the rejection was based on speculative assumptions as to the meaning of the claims). However, a discussion of claims 22-35 with respect to obviousness is provided at the section “Discussion of Claims 22-35” of this action, in an effort to promote compact prosecution. 












Prior Art Relied Upon or Discussed
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US-20150027101-A1
“HASEL”
US-20160230674-A1
“SCHWARZ”
US-20060228206-A1
“DECKER”
US-20160003049-A1
“BALTAS”
US-20170175675-A1
“SABNIS”
US-20110211967-A1
“DEAL”
US-20170190438-A1
“QIU”



This action references the following non-patent documents:
AUTHOR OR EDITOR
TITLE (DATE), 
PUBLISHER, 
EDITION
CHAPTERS
COPY
HEREINAFTER
See Pub.
The Jet Engine (2005),
Rolls Royce Ltd. London,  
5th Edition
Chapter 1.5 
PROVIDED
“ROYCE”

Guha et al.


Determination of optimum specific thrust
for civil aero gas turbine engines:
a multidisciplinary design synthesis
and optimization (2012), 
SAGE Publishing, 
Proc IMechE Part G:
Journal Aerospace Engineering
ALL
PREVIOUSLY PROVIDED
“GUHA”
Mattingly et al.
Aircraft Engine Design (2002), 
American Institute of Aeronautics and Astronautics, 
2nd Edition
APPENDIX A-C, J
PREVIOUSLY
PROVIDED
“MATTINGLY”
Waters et al.

ANALYSIS OF TURBOFAN PROPULSION SYSTEM WEIGHT AND DIMENSIONS (1977), 
NASA,
TM X-73199

ALL
PREVIOUSLY
PROVIDED
“WATERS”
Larsson et al.
CONCEPTUAL DESIGN AND MISSION ANALYSIS FOR A GEARED TURBOFAN AND AN OPEN ROTOR CONFIGURATION (2011), 
ASME, 
ASME Turbo Expo 2011 GT2011-46451
ALL
PREVIOUSLY
PROVIDED
“LARSSON”
Davies et al.

A VARIABLE PITCH FAN FOR AN ULTRA QUIET DEMONSTRATOR ENGINE (1976), 
ROYAL AERONAUTICAL SOCIETY, 

ALL
PREVIOUSLY
PROVIDED
“DAVIES”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over HASEL in view of ROYCE, GUHA, WATERS and SCHWARZ, as additionally evidenced by MATTINGLY in and LARSSON (hereinafter “HASEL as modified”)

    PNG
    media_image1.png
    1101
    982
    media_image1.png
    Greyscale

Re Claim 21, HASEL teaches a method of operating a gas turbine engine [20 or 62] for an aircraft (¶0049) , the gas turbine having (i) an engine core comprising a turbine [LP Turbine 46], a compressor [LP Compressor 44], and a core shaft 40 
a quasi-non-dimensional mass flow rate Q (necessarily present; ¶0049) is defined as: 
                        
                             
                            Q
                            =
                            W
                            ∙
                             
                            
                                
                                    
                                        
                                            
                                                T
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                    
                                    ∙
                                    
                                        
                                            A
                                        
                                        
                                            F
                                            A
                                            N
                                        
                                    
                                
                            
                        
                     	where: 
W is mass flow rate through the fan [Kg/s] (necessarily present; ¶0049);
T0 is average stagnation temperature of the air at the fan face [Kelvin] (necessarily present; ¶0049); 
P0 is average stagnation pressure of the air at the fan face [Pa] (necessarily present; ¶0049);
AFAN is the area of the fan face [m2] (necessarily present; ¶0049); 
a specific thrust ST is defined as net engine thrust [N] divided by mass flow rate [Kg/s] through the engine (necessarily present; ¶0049); 
the cycle operability parameter β (necessarily present; ¶0049) is defined as: 
β =                        
                             
                            
                                
                                    G
                                    R
                                
                                
                                    Q
                                    ∙
                                    S
                                    T
                                
                            
                        
                    
 and at engine cruise conditions: β is necessarily present (¶0049). 
However, HASEL fails to teach atmospheric pressure of 23000 Pa and an atmospheric temperature of-55 deg.C. 
ROYCE teaches an analogous turbofan propelling an aircraft across a flight envelopment that includes altitudes between 35,000 to 45,000 ft (Figure: “Subsonic civil turbofan flight envelope” on p. 77). ROYCE further teaches this flight envelope includes an atmospheric pressure of 23000 Pa (Figure: “Ambient pressure versus pressure altitude” on p. 78) and an atmospheric temperature of-55 deg. C (Figure: “Ambient temperature versus pressure altitude” on p. 78). As shown and as would have been appreciated by those of ordinary skill, atmospheric pressure of 23000 Pa and an atmospheric temperature of-55 deg. C correspond to atmospheric conditions at a pressure altitude of about 35750 for Standard (ISA) day conditions. The same is well within the subsonic civil turbofan flight envelope shown in ROYCE about 35,000 feet at cruise and designing the fan section for this flight condition (¶0049). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of HASEL such that it includes propelling the aircraft at the forward Mach number of 0.8 at the atmospheric pressure of 23,000 Pa and an atmospheric temperature of -55 deg. C at cruise (corresponding to a cruise altitude of 35,750 ft), in order to design/operate within the predictable flight envelope for an aircraft with civil subsonic turbofan(s) gas turbine engines, such that the gas turbine engine may be optimized to account for a cruise design point and/or off-design performance (pp. 75, 77-78), and since the use of a known technique (in the instant case, operating and designing the gas turbine engine of HASEL within the flight envelope taught by ROYCE) to improve a similar device (aircraft and gas turbine engine), in the same way (optimizing engine operation, airframe stall, airframe & engine stress and/or aircraft altitude at cruise), to yield predictable results to a person skilled in the art (operating the gas turbine engine to propel the aircraft at cruise at a forward Mach number of 0.8, at atmospheric pressure of 23000 Pa and an atmospheric temperature of-55 deg.C) would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP § 2143 (I). 
However, HASEL in view of ROYCE fails to quantify a particular value of specific thrust (ST), quasi-non-dimensional mass flow (Q) and reduction ratio (GR) and thus fails to quantify the value of cycle operability parameter β (specifically, that at the cruise condition discussed above β being within the range of 1-2 K-1/2).
As to specific thrust (ST), GUHA teaches providing with a specific thrust at cruise of 9 lbf/lbm/s [88.263 N·kg-1·s] for long range missions (pp. 520-521, 525) by using a geared turbofan (analogous to the gas turbine engine of HASEL). See also GUHA Abstract, pp. 505-510. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to further provide the method such that the gas turbine engine operates with a specific thrust of 88.263 N·kg-1·s at cruise, in order to facilitate optimized long range mission(s) costs for projected fuel prices using the geared turbofan (GUHA pp. 503-504, 521). 
As to quasi-non-dimensional mass flow (Q), WATERS providing a turbofan (analogous to the gas turbine engine of HASEL) with a quasi-non-dimensional mass flow rate Q [“WffF” in WATERS], given by equation (10) and the fan face axial Mach number [MF] (pages 6-7). See also WATERS pages iii-iv. WATERS specifically suggests providing a value of the fan face axial Mach number MF=0.5 (page 6, second line from bottom), which from equation (10) yields Q = 0.030148 Kg·s-1 N-1·K1/2 (WATERS also notes fan face axial Mach number MF does not vary widely, ranging from 0.45 to 0.60; page 6). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method as discussed so far such that the gas turbine engine operates with quasi-non-dimensional flow rate Q has a value of 0.30148 Kg·s-1 N-1·K1/2 at cruise, in order to provide the fan section with 
As to reduction ratio (GR), SCHWARZ teaches providing a gas turbine engine (analogous to HASEL) with a gearbox 87 that has a reduction ratio GR = 3.1 (¶¶0038-0039, claim 7, claim 17) (This value is consonant with the range of 2.3-4.2 suggested by HASEL at ¶0055). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method as discussed so far such that the gearbox takes the form taught by SCHWARZ with a reduction ratio is 3.1 as taught by SCHWARZ such the gas turbine engine operates with a reduction ratio of 3.1, in order to (at least one of): provide the gearbox within a small space (SCHWARZ ¶0040), provide optimal compressor flow surfaces for engine operation (SCHWARZ ¶0042) and/or drive the fan near its optimal speed (HASEL ¶¶0003-0004, SCHWARZ ¶¶0003, 0031).  
As to cycle operability parameter β,from the above discussion it will be appreciated that the combined teachings of the prior art (HASEL, ROYCE, GUHA,  WATERS, SCHWARZ) suggest operating the gas turbine engine to propel the aircraft at cruise at a forward Mach number of 0.8 (HASEL), at atmospheric pressure of 23000 Pa and an atmospheric temperature of-55 deg.C (ROYCE), wherein: GR = 3.1 (SCHWARZ); Q = 0.030148 Kg·s-1 N-1·K1/2 (WATERS); and ST = 88.263 N·kg-1·s (GUHA); and, yielding a cycle operability parameter of β =                        
                             
                            
                                
                                    G
                                    R
                                
                                
                                    Q
                                    ∙
                                    S
                                    T
                                
                            
                        
                    , = 1.165 K-1/2, which would have been obvious for at least the reasons discussed above. As such, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method such that the operating the gas turbine engine to propel the aircraft at the forward Mach number of 0.8, at the atmospheric pressure of 23000 Pa and the atmospheric temperature of -55 deg. C, and such that the cycle operability parameter β satisfies 1 K-1/2 ≤  β ≤ 2 K-1/2. Accordingly, Claim 21 would have been obvious. 
In addition to the reasons for obviousness discussed above, at the time of the invention, there were recognized design needs / market pressures to provide a geared turbofan designed for operating an aircraft at cruise (consonant with HASEL ¶0049 and ROYCE pp. 77-78) which (i) drives the fan an optimal speed through selection of reduction ratio GR (HASEL ¶¶0003-0004, SCHWARZ ¶¶0003, 0031), (ii) optimizes operating costs for projected fuel prices and mission range by selection of design specific thrust ST for long range missions (GUHA pp. abstract, 503-510, 520-521) and (iii) provides engine frontal dimensions of desired size and flow through selection of quasi-non-dimensional mass flow rate Q (WATERS pp. 6-7). In addition there were a finite number of identified, predictable potential solutions (For GR: specifically GR = 3.1, see SCHWARZ ¶0039 and HASEL ¶0055. For ST: for long range mission, ST = 88.263 N·kg-1·s, see GUHA pp. 520-521. For Q: Q = 0.30148 Kg·s-1 N-1·K1/2, see WATERS pp. 6-7). Notably, the person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988. In the instant case, this level of ordinary skill is evidenced by each of the references and the entirety of the record. See e.g., GUHA p. 504, HASEL ¶¶0059, 0055, ROYCE pp. 74-78, WATERS pp. 2-7, SCHWARZ ¶0038-0039 and MATTINGLY pp. 569-589. One of ordinary skill in the art, having known the relevant art at the time of the invention and having the capability of understanding the scientific and engineering principles applicable to the pertinent art, could have pursued the known potential solutions with a reasonable expectation of success (SCHWARZ at ¶¶0003, 0031 and HASEL at ¶0055 provides evidence that one of ordinary skill in the art could have pursued a reduction ratio of 3.1 in a geared turbofan with a reasonable expectation of success. GUHA at p. 521 provides evidence that one of ordinary skill could have pursued an specific thrust of ST = 88.263 N·kg-1·s with a reasonable expectation of success by using a geared turbofan gas turbine engine, consonant with the engine of HASEL. See also  MATTINGLY pp. 576-577, Figure J.2 (which shows parametric analysis for a high bypass turbofan, indicating minimum specific fuel consumption S occurs at a specific thrust (“F/mo”) of about 9 lbf/lbm/sec and bypass ratio α*, even with further increases to bypass ratio beyond α*). WATERS at pp. 6-7 provides evidence that one of ordinary skill in the art could have pursued a quasi-dimensional mass flow rate Q = 0.30148 Kg·s-1 N-1·K1/2 with a reasonable expectation of success, as fan face axial Mach number MF=0.5 falls directly within the range 0.45-0.60 that it said not to vary widely from, ranging from 0.45 to 0.60; page 6). Thus, providing GR =3.1, ST = 88.263 N·kg-1·s, Q = 0.30148 Kg·s-1 N-1·K1/2, and consequently cycle operability parameter β = 1.165 would have been "obvious to try" for one of ordinary skill in the art, and therefore would have been obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I) E. Moreover, the above noted teachings of the prior art would have specifically led one of one of ordinary skill in the art to the above-noted ones of the finite solutions, for the reasons discussed. Accordingly, Claim 21 would have been obvious for these additional reasons. 
The discussion that follows provides evidence of obviousness of the claimed invention with respect to cycle operability parameter β with respect to GT, ST and Q. In addition to the reasons already discussed above, Claim 21 would have additionally and/or alternatively been obvious for the additional reasons to be discussed below. GR, ST and Q were also recognized as result effective variables routinely optimized to achieve predictable and recognized results. It has been held that the optimization of result effective variables by routine experimentation was an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II. 


GEAR RATIO [GR]
HASEL recognizes the reduction ratio GT is a result effective variable that achieves recognized results (desired fan speed, efficiency; ¶¶0003-0005) with a workable and desired range of 2.3-4.2 (¶¶0025, 0047, 0062). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the engine such that it operates at an optimal gear ratio to achieve desired fan speed and efficiency. 
SPECIFIC THRUST [ST]
GUHA recognizes specific thrust ST is a result effective variable routinely optimized to achieve recognized results (minimized operating cost that satisfies parallel engine design criteria, such as inter alia flowpath characteristics, emissions, noise, etc.). See GUHA Abstract, pp. 505-510. GUHA suggests optimal specific thrust for certain long range missions would be between 9-14 lbf/lbm/s at cruise (pp. 520, 525), equivalent to specific thrusts ranging from 88.263-137.298 N·kg-1·s (in SI units). GUHA further suggests geared turbofans may be optimized for 9 lbf/lbm/s [88.263 N·kg-1·s] (p. 525). One or ordinary skill would have understood that such specific thrust values would be workable/predictable with the engine type described HASEL. See MATTINGLY pp. 576-577, Figure J.2 and HASEL ¶¶0047-0049. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the engine such that it operates at an optimal specific thrust at cruise for a given mission, consonant with GUHA and MATTINGLY, in order to minimize operating costs while satisfying parallel engine design criteria. 
QUASI-NON-DIMENSIONAL MASS FLOW RATE [Q]
Quasi-non-dimensional mass flow rate [Q] was also recognized as a result effective variable routinely optimized to achieve recognized results (engine dimensions and flow). See WATERS pp. 6-7. WATERS further suggests quasi-non-dimensional mass flow rate Q (“WffF” in WATERS) may be calculated, on the basis of face axial Mach numbers [MF] of according to equation (10) reproduced below. 

    PNG
    media_image2.png
    275
    611
    media_image2.png
    Greyscale

WATERS further suggests fan face axial Mach numbers [MF] used in equation (10) may range from 0.45 to 0.60. Using these values of MF to calculate Q [WffF] yields the suggested range of 0.02788314 Kg·s-1 N-1·K1/2 (at MF = 0.45) to .034 Kg·s-1 N-1·K1/2 (at MF = 0.60). It would have been obvious to one having ordinary skill in the art prior to the -1 N-1·K1/2, in order to provide an engine of desired size and flow (WATERS pp. 6-7). 
WORKABLE AND DESIRED RANGES FOR G, ST AND Q
Thus, with respect to cycle operability parameter [β], β =                        
                             
                            
                                
                                    G
                                    R
                                
                                
                                    Q
                                    ∙
                                    S
                                    T
                                
                            
                        
                    , the prior art discussed thus far suggests the following desired and workable ranges for the result effective variables GR, ST, and Q: 
GR:	2.3-4.2 (HASEL ¶0055);  
ST: 	88.263-137.298 N·kg-1·s (GUHA pp. 520, 525); and 
Q:	0.028-0.034 Kg·s-1 N-1·K1/2 (WATERS pp. 6-7).
Furthermore, prior art LARSSON provides evidence of predictability of an analogous engine [Geared Turbofan EIS 2020]. It will be appreciated that “Top of Climb” in LARSSON is the point at which an aircraft transitions from the climb phase of a flight to the cruise phase of flight. Thus, an engine with a particular value at top of climb is capable of that value at cruise. Likewise, it will be appreciated an engine with a particular value at mid-cruise is obviously capable of that value at engine cruise conditions. 
LARSSON teaches the following: 
	GR = 3.5 (p. 8);
Net thrust = 18,000 N at mid-cruise (Figure 7, p. 6); 
Fan mass flow = 177 kg/s at top of climb (Table 3, p. 6)
Core mass flow = 15.1 kg/s at top of climb (Table 3, p. 6)
Engine mass flow (Fan mass flow + core mass flow) = 192.1 kg/s at top of climb (calculated, Table 3). 
Axial Mach number at fan entrance = 0.6 (Table 4, p. 7). 	
From the above, it can be determined that the engine of LARSSON is capable of a Specific Thrust [ST] at cruise of 93.70 N·kg-1·s [net thrust / engine mass flow; 18,000 N / 192.1 kg/s]. By plugging the axial Mach number of LARSSON at the fan entrance [0.6] into equation 10 of WATERS (MF = 0.60), it can be determined that the engine of LARSSON is capable of a quasi-non-dimensional flow Q = .034 Kg·s-1 N-1·K1/2 at cruise. Thus, LARSSON suggests 
GR:	3.5 
ST: 	93.70 N·kg-1·s 
Q:	0.034 Kg·s-1 N-1·K1/2
The above yields β = 1.0986 K-1/2. Thus, LARSSON is capable of  β = 1-2 K-1/2 at cruise.
Therefore, the general conditions of a claim and desirable ranges for result effective variables GR, ST, and Q  are disclosed in the prior art. Naturally, these ranges together suggest desirable and workable ranges for β. In view of the additional reasons above, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method as discussed so far such that at engine cruise conditions: 1K-1/2 ≤ β ≤ 2K-1/2, in order provide a high bypass turbofan capable of achieving optimal fan speed, engine size & flow and specific thrust for a given mission, and since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges [of a result effective variable] by routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 II (B), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05 II (A).

Discussion of Claims 22-35
Claims 22-35 have been rejected as incomplete as discussed above. A discussion of claims 22-35 with respect to whether claims 22-35 would have been obvious under 35 U.S.C. 103 is provided below, speculating that claims 22-28, 30-31, and 33-35 would depend from claim 21, in order to promote compact prosecution. 

Claims 22-25, 27 and 34-35 would have been obvious under 35 U.S.C. 103 over HASEL in view of ROYCE, GUHA, WATERS and SCHWARZ, as additionally evidenced by MATTINGLY in and LARSSON (hereinafter “HASEL as modified”). 
Re Claims 22-25 and 34 HASEL as modified teaches the method according to claim 21, including operating the gas turbine engine to propel the aircraft at the forward Mach number of 0.8, at the atmospheric pressure of 23000 Pa and the atmospheric temperature of -55 deg. C, and wherein Q = 0.030148 Kg·s-1 N-1·K1/2 (with the claimed range of claim 24); ST = 88.263 N·kg-1·s (within the claimed range of claim 25); and GR = 3.1 (within the claimed range of claim 34), such that β = 1.165 (within the claimed ranges for claims 22-23) as discussed above. Accordingly, Claims 22-25 and 34 would have been obvious for the reasons discussed with respect to claim 21. See Claim 21 above.   
Re Claim 27, HASEL as modified teaches the method according to claim 21 as discussed above, including operating the gas turbine engine to propel the aircraft at the forward Mach number of 0.8, at the atmospheric pressure of 23000 Pa and the atmospheric temperature of -55 deg. C as discussed above. HASEL further teaches fan pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit to the mean total pressure of the flow at the fan inlet, being no greater than 1.5 (¶¶0049-0050).  
Re Claim 35, HASEL as modified teaches the method according to claim 21 as discussed above. HASEL further teaches the turbine is a first turbine, the compressor is a first compressor, the core shaft is a first core shaft, the engine core further comprises a second turbine 54, a second compressor 52, and a second core shaft 50 connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (¶0042).   
Claim 26 would have been obvious under 35 U.S.C. 103 over HASEL in view of ROYCE, GUHA, WATERS and SCHWARZ, as additionally evidenced by MATTINGLY in and LARSSON (“HASEL as modified”) as applied to Claim 21 above, further in view of DECKER AND DAVIES.
Re Claim 26, HASEL as modified teaches the method according to claim 21 as discussed above, including operating the gas turbine engine to propel the aircraft at the forward Mach number of 0.8, at the atmospheric pressure of 23000 Pa and the atmospheric temperature of -55 deg. C as discussed above. In HASEL as modified, a fan tip loading is defined as dH/Utip2, where dH is the enthalpy rise across the fan and Utip is the translational velocity of the fan blades at the tip of the leading edge (HASEL Figures 1-2, ¶¶0049-0051). However, HASEL as modified fails to quantify that at cruise conditions the fan tip loading is within the range of 0.28-0.36 J·kg-1·K-1·1/(m·s-1)2.  
Fan tip loading dH/Utip2 was recognized as a result effective variable routinely optimized to achieve a desired result, namely fan stall margin (¶0012). Moreover, values within the range of 0.28-0.36 J·kg-1·K-1·1/(m·s-1)2 were known to be within workable and desired ranges (DECKER ¶0078, dH/Utip2  = 0.29 J·kg-1·K-1·1/(m·s-1)2; DAVIES p. 6,  dH/Utip2 = 0.28). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of HASEL as modified such that at engine cruise conditions: fan tip loading is within the range of 0.28-0.36 J·kg-1·K-1·1/(m·s-1)2, in order provide a suitable fan stall margin at cruise, and since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges [of a result effective variable] by routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 II (B), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05 II (A).

Claims 28-29 would have been obvious under 35 U.S.C. 103 over HASEL in view of ROYCE, GUHA, WATERS and SCHWARZ, as additionally evidenced by MATTINGLY in and LARSSON (“HASEL as modified”) as applied to Claim 21 above, further in view of BALTAS.
Re Claims 28-29, HASEL as modified teaches the method according to claim 21 as discussed above, including operating the gas turbine engine to propel the aircraft at the forward Mach number of 0.8, at the atmospheric pressure of 23000 Pa and the atmospheric temperature of -55 deg. C as discussed above. HASEL further teaches an annular splitter [annotated in Image 1] at which the flow is divided between a core flow [C] that flows through the engine core, and a bypass flow [B] that flows along a bypass duct (¶¶0039, 0046). 
HASEL further teaches designing the fan at cruise and with a pressure ratio less than 1.50, and that includes a fan root pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the engine core to the mean total pressure of the flow at the fan inlet, a fan tip pressure ratio is defined 
BALTAS teaches an analogous fan designed with a pressure ratio less than 1.50 having a fan root pressure ratio of 1.192 (Table 1 at 0% SPAN), a fan tip pressure ratio of 1.40 (Table 1 at 100% Span), the ratio between the fan root pressure ratio to the fan tip pressure ratio less than .95 (1.192/1.40 = 0.851) (¶¶0044-0046; 0060, 0060, 0069-0070) . It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of HASEL as modified such that at cruise conditions the fan root pressure ratio is no greater than 1.25, and the ratio between the fan root pressure ratio to the fan tip pressure ratio at cruise conditions is less than 0.95, in order to provide a fan of low cost, reduced blades, and/or that facilitates increased aircraft efficiency (BALTAS ¶¶0070-0071).

Claim 30 would have been obvious under 35 U.S.C. 103 over HASEL in view of ROYCE, GUHA, WATERS and SCHWARZ, as additionally evidenced by MATTINGLY in and LARSSON (“HASEL as modified”) as applied to Claim 21 above, further in view of SABNIS.
Re Claim 30, HASEL as modified teaches the method according to claim 21 as discussed above, including operating the gas turbine engine to propel the aircraft at the forward Mach number of 0.8, at the atmospheric pressure of 23000 Pa and the atmospheric temperature of -55 deg. C as discussed above. However, HASEL as modified fails to teach wherein the diameter of the fan is in the range of from 250 cm to 390 cm, optionally 250 cm to 280 cm or 330 cm to 370 cm.  
SABNIS teaches an analogous turbofan wherein the diameter of the fan is in the range of from 250 cm to 390 cm (¶0058). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of HASEL as modified wherein the diameter of the fan is in the range of from 250 cm to 390 cm, in order to provide an engine of desired fan pressure and thrust efficiency parameters (SABNIS ¶¶0058-0063).  

Claims 31-32 would have been obvious under 35 U.S.C. 103 over HASEL in view of ROYCE, GUHA, WATERS and SCHWARZ, as additionally evidenced by MATTINGLY in and LARSSON (“HASEL as modified”) as applied to Claim 21 above, further in view of DEAL. 
Re Claims 31-32, HASEL as modified teaches the gas turbine engine according to claim 1 as discussed above. However, HASEL as modified fails to teach wherein the fan blades comprise a main body attached to a leading edge sheath, the main body and the leading edge sheath being formed using different materials, wherein the leading edge sheath material comprises titanium and/or the main body material comprises carbon fibre or an aluminium alloy.  
DEAL teaches fan blades 30 comprising a main body 32 attached to a leading edge sheath 24 (¶¶0025-0027), the main body and the leading edge sheath being formed using different materials (¶¶0027-0032, 0065), wherein the leading edge sheath material comprises titanium (¶0032, claim 8), and/or the main body material comprises an aluminium alloy (¶0028, claim 7). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of HASEL as modified such that the fan blades comprise a main body attached to a leading edge sheath, the main body and the leading edge sheath being formed using different materials, wherein the leading edge sheath material comprises titanium and/or the main body material comprises carbon fibre or an aluminium alloy, in order to reduce weight while exceeding design and safety requirements (DEAL ¶0025).   

Claim 33 would have been obvious under 35 U.S.C. 103 over HASEL in view of ROYCE, GUHA, WATERS and SCHWARZ, as additionally evidenced by MATTINGLY in and LARSSON (“HASEL as modified”) as applied to Claim 21 above, further in view of QIU. 
Re Claim 33, HASEL as modified teaches a gas turbine engine according to claim 1 as discussed above. HASEL further teaches an intake [annotated in Image 1] that extends upstream of the fan blades, wherein: an intake length L is defined as the axial distance between the leading edge of the intake and the leading edge of the tip of the fan blades; a fan diameter D is defined as a diameter of the fan at the leading edge of the tips of the fan blades. However, HASEL as quantified fails to quantify the value of the ratio L/D. 
QIU teaches the ratio L/D is in the range of from 0.2 to 0.45 (¶¶0044-0048). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of HASEL as modified such that the ratio L/D is in the range of from 0.2 to 0.45 as taught by QIU, in order to reduce weight, improve ease of assembly and/or improve flow conditions (QIU ¶0005-0006).





Response to Arguments
Applicant's cancelation of claims 1-20 and addition of new claims 21-35 the previous rejections under 35 U.S.C. 112(b) moot, but necessitated new grounds of rejection set forth above.
With respect to Applicant’s remarks to the terms “mean” and “average”, it is noted that even presuming one of ordinary skill would have understood “mean” and “average” to refer to the numerical means of spatially distributed values, the terms remain unclear in view of the disclosure for the reasons set forth fully in the rejections above. It is noted that removal removing “mean” and “average” from the respective recitations in the claims would permit the mean/average temperatures/pressures recited to refer to any value of temperatures/pressure (including numerical averages), thereby rendering the scope of the claims clear to one of ordinary skill. For example, “T0 is average stagnation temperature” could be replaced with -- T0 is a stagnation temperature --
As to the indefiniteness rejection at section 16 of the previous non-final rejection, the rejection is not maintained with resepct to claim 21 upon further consideration because in view of the prior art one of ordinary skill would have understood how specific thrust is defined and thus would have understood the meaning of mass flow rate through the engine. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection applied to Claim 21 relies on ROYCE and SCHWARZ and further does not require routine optimization of result effective variables to show obviousness. The new ground of rejection first provides an explanation of obviousness without reliance on routine optimization of result effective variables demonstrating obviousness absent routine optimization (Section 26 above); and therefore Applicant’s arguments do not place the application in condition for allowance. An additional discussion of why claim 21 would have been obvious based routine optimization of result effective variables is also provided in the rejection (Section 27 above). Applicant’s arguments to the latter are deemed relevant to the latter and are therefore further addressed below.  The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem 
Applicant’s arguments to routine optimization, deemed relevant to Section 27 above, are not persuasive. The articulated rationale provide in the rejection includes an explanation of why it would have been arrive at the claimed invention through routine optimization and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range (as set forth fully above at Section 27). Notably, routine optimization is discussed only as additional evidence of obviousness in the rejection. Applicant has not shown that the prior art teaches away from optimizing reduction ratio GR, specific thrust ST and quasi-non-dimensional mass flow rate Q, nor that these parameters are not recognized as result effective. Since cycle operability parameter β is defined only with respect to reduction ratio GR, specific thrust ST and quasi-non-dimensional mass flow rate Q, routine optimization of GR, ST and Q within known, predictable workable ranges would have resulted in a value of cycle operability parameter β within the claimed range. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, routine optimization of GR, ST and Q would have yielding beneficial results, as discussed in the rejection (Section 27 above). It has been held that "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). As to the balance of engine efficiency and bird-strike capability, such features are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." Upon weighing all of the evidence of record, Applicant’s arguments are not persuasive.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
January 15, 2021

/JASON H DUGER/Primary Examiner, Art Unit 3741